Exhibit 10.1

 



 

[image_002.jpg] Far Eastern International Bank

Approval Notice

 

 





I.Credit Type and Facility

Short-term comprehensive credit line NTD 80,000,000 only (or equivalent foreign
currency), including the following types and their respective limits:

A.Short-term loan NTD 80,000,000 only

B.Commercial paper guarantee NTD 80,000,000 only

C.Import financing NTD 80,000,000 only (or equivalent foreign currency)

D.Export financing NTD 80,000,000 only (or equivalent foreign currency)

 

 

II.Credit Period

1.The credit period will remain effective one (1) year from the signing date of
this agreement. Utilization shall be made within one year after the signing date
of the agreement; provided, that the signing of the agreement shall be made
within 90 days after the date of approval [of the facility] and that first
utilization shall be made within 90 days after the signing date of the
agreement. The Bank is entitled to reject any request if the above deadline is
not met.

2.Each utilization shall be repaid within 180 days.

 

 

III.Interest Rates and Service Fees

1.Credit line establishment fee: 0.25% of the credit line; charged upon the
first time of utilization.

2.With respect to NTD, the interest will bear at a rate equal to the Bank’s
published one-year fixed term time deposits rate plus 0.655% and calculated by a
floating rate, with margin to be adjusted every three months and may be
negotiated on a case-by-case basis based on the Bank’s funding status. (The
current rate is 1.7%).

3.With respect to US Dollars, interest rate shall be TAIFX3 for a period equal
to the term of the utilization or the next longer tenor for which rates are
quoted, plus 0.7% (tax cost may extra be charged), with margin to be adjusted
every three months and may be negotiated on a case-by-case basis based on the
Bank’s funding status. (The current three-month interest rate is 3.7%).

4.Annual Guarantee Handling Fee: 0.8%; calculated according to the actual number
of days; charged at the beginning of the period.

5.With respect to the issuance of letters of credit, a period of three months is
regarded as one term. The service fee for the first term is 0.1%. The service
fee for the second term is halved.

6.The interest of other foreign currencies may be negotiated on a case-by-case
basis based on the Bank’s funding cost.

 

 

IV.Utilization

1.May be utilized on a revolving basis.

2.For Section I. C (Import financing) and D (Export financing), loans will be
fully issued and utilized when INVOICE or other related documents are provided.

 

 

 



   



 

 

 

V.Repayment

1.For Section I. A (Short-term loan), the interest is paid monthly and the
principal shall be repaid upon maturity.

2.For Section I. B (Guarantees of commercial promissory notes) shall be repaid
upon maturity.

3.For Section I. C (Import financing) and D (Export financing), the principal
and interest shall be repaid upon maturity.

 

 

VI.Line of Credit Promissory Note

The Borrower shall issue a promissory note in the amount of the facility
extended hereunder and deliver same to the Bank.

 

 

VII.Other Conditions

1.The Borrower’s headquarters company, Prime World International Holdings.,
Ltd., shall provide a document to certify their consent on the loan request of
the Borrower.

2.The Borrower's parent company, Applied Optoelectronics, Inc., shall issue a
Letter of Support.

3.Other matters not mentioned herein shall be governed by the Bank's
stipulations on credit granting.

 

 

To

 

Prime World International Holdings Ltd. Taiwan Branch

 



  Far Eastern International Bank                             
                                                               March 15, 2019





 

 

 

 

 

 

 



   



